Citation Nr: 9900977	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-00 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chronic low back 
syndrome, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

REMAND
 
The veteran served on active duty from May 1970 to August 
1974.  In approximately May 1973, he suffered a back injury 
during a parachute jump and complained of recurring low back 
pain during the remainder of his service.  He was discharged 
in July 1974 with low back trouble and, in October 1974, a VA 
examining physician diagnosed the veteran with chronic lower 
back syndrome.  The veteran received further treatment from a 
VA outpatient clinic from December 1993 to February 1994, and 
was examined by VA in March 1994.  During this time period, 
the veteran complained of extreme intermittent low back pain 
that was increasing in severity.  Magnetic Resonance Imaging 
(MRI) evidence revealed degenerative changes, namely bulging 
and herniation of the L4-5 and L5-S1 discs.  In May 1995, 
another MRI examination conducted by VA revealed a 
progression of the L5-S1 disc protrusion with extruded disc 
material that caused lateral recess stenosis and thecal sac 
deformity, likely affecting the right S1 nerve root.  May 
1995 is also the last time period for which the RO requested 
treatment records from VA Medical Center (VAMC) Gainesville.  
Subsequently, the veteran underwent lumbar laminectomy and 
diskectomy surgery in December 1995 for treatment of a 
herniated disc, and received postoperative outpatient 
treatment for his back condition from VA.  During his July 
1998 Board hearing, the veteran submitted additional medical 
record evidence and testified that these submitted records 
were not complete.      

In reviewing the record, the Board finds that additional 
development is necessary before appellate action may be 
completed.  Accordingly, in order to ensure that the VA has 
met its duty to assist the veteran in developing the facts 
pertinent to his claim, and to ensure full compliance with 
due process requirements, this case is REMANDED to the RO for 
the following actions:

1.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who accorded 
the veteran treatment for his low back 
condition from May 1995 to the present. 
 
2.  The RO should request records of 
treatment since May 1995 from the VAMC 
Gainesville.  In addition, upon receipt 
from the veteran of information 
concerning other treatment, and, if 
necessary, duly executed authorization 
for the release of private medical 
information, the RO should request that 
all health care providers identified by 
the appellant furnish legible copies of 
all medical records compiled in 
conjunction with treatment accorded the 
veteran for a low back condition.  

3.  The RO should afford the veteran a 
current VA examination to assess the 
current condition of his low back 
syndrome. 

4.  Following completion of the above, 
the RO should review the claim for an 
increased rating for low back syndrome.  
If the decision remains adverse in any 
respect to the appellant, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should thereafter be returned to the 
Board for further consideration, as 
warranted.

The appellant need take no action until she is so informed.  
The appellant may present additional evidence or argument 
while the case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  The purposes of this 
REMAND are to obtain additional evidence and to ensure 
compliance with due process considerations.  No inferences 
are to be drawn therefrom.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
